Citation Nr: 9906527	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether the veteran is competent for VA purposes under 
38 C.F.R. § 3.353 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision which found 
that the veteran was not competent to handle the disbursement 
of funds.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran lacks the mental capacity to contract or 
mange his own affairs, including disbursement of funds 
without limitation, as a result of chronic schizophrenia.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.353 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Postservice medical records show that the veteran was 
hospitalized in January 1971 due to a self-inflicted gunshot 
wound to the right side of the head.  He was diagnosed as 
having an inadequate personality.

Private hospital records in February 1971 reflect a diagnosis 
of schizophrenia, simple type.  They also show that in 
addition to making a suicide attempt by use of a gun, the 
veteran also made two minor attempts of suicide by swallowing 
pills.  The veteran remained hospitalized at this facility 
for approximately 30 days and was then transferred to a VA 
medical facility in March 1971 for continuing care.  

At the VA medical facility the veteran was diagnosed as 
having depressive reaction.  He was discharged after a 39 day 
stay and was determined to be competent.  The veteran was 
readmitted to a VA medical facility a couple of weeks later 
and was again found to be competent. 

In June 1971 the RO granted the veteran nonservice-connected 
pension benefits due to depressive reaction (rated at 100 
percent) and incomplete paralysis of the right facial muscles 
with hearing loss on the right (rated at 20 percent).

VA medical records are on file from a mental health clinic 
showing treatment from May 1975 to July 1975 for depression.

On file is a VA Special Report and Competency Rating dated in 
July 1975 finding the veteran competent.

In July 1975 the veteran was hospitalized for 97 days due to 
depression and suicidal behavior.  He was found to be 
competent and employable.

In an August 1975 rating action, the RO confirmed its grant 
of nonservice-connected pension benefits based on depressive 
reaction (rated at 70 percent) and incomplete paralysis on 
the right facial muscle with hearing loss on the right (rated 
at 20 percent).  The combined rating for these disabilities 
was 80 percent.

In March 1993 the veteran was admitted to a VA medical 
facility due to an inability to handle an increase in 
auditory hallucinations.  The veteran said that he felt that 
the other residents at the family care home where he had been 
residing were upset with him due to his yelling.  At the time 
of admission the veteran appeared to be very battered by his 
voices, was quiet and had a flat facial expression.  He was 
oriented times three and attentive.  The day after admission 
the veteran walked out of the facility and jumped in front of 
a car.  He said that the voices told him to do this.  In the 
course of hospitalization the veteran denied auditory 
hallucinations and depression and was no longer suicidal.  He 
was diagnosed as having chronic paranoid type schizophrenia 
and status post attempted suicide.  He was discharged to the 
family care home with medication.  He was determined to be 
unemployable and not competent for VA purposes.

In an addendum medical report dated in July 1996, a VA 
physician stated that the veteran was being treated for 
paranoid schizophrenia.  He said that this condition was 
stable and that the veteran's prognosis was guarded.  He also 
said that the veteran was not competent and that his brother 
was his legal guardian.

In November 1996 the RO received a report from a VA physician 
who was also the Associate Professor of Psychiatry at a 
private university.  The physician said that the veteran had 
a past history of substance abuse as well as a current 
collateral diagnosis of post traumatic stress disorder and 
psychosis.  He said that the veteran's symptoms included 
auditory and visual hallucinations, disorganized thinking, 
suicidal ideation and behavior, nightmares and social 
withdrawal.  He said that the symptoms were severe and 
persistent.  He also said that the veteran was completely 
incapacitated from normal social or vocational functioning.  
He further noted that the veteran had multiple lengthy 
hospitalizations and unsuccessful stays in residential care 
settings since 1971 and had been continuously hospitalized 
since 1993.

Pursuant to a November 1996 rating action, the RO informed 
the veteran of its proposal to find him incompetent for VA 
purposes.

In a February 1997 rating action, the RO found that the 
veteran was not competent to handle disbursement of funds.  
The veteran appealed this decision and asserted that he was 
competent to handle his affairs.




II.  Legal Analysis

The veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that he is competent to handle his affairs is 
plausible.  All facts relevant to the veteran's claim have 
been properly developed and VA has met its statutory 
obligation to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107.

Pursuant to 38 C.F.R. § 3.353(a) (1998), a mentally 
incompetent person is one who because of injury or disease 
lacks the mental capacity to contract or to mange his or her 
own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  3.353(d).  Medical opinion is required for the 
rating agency to make a determination of incompetency.  
Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  § 3.353(c).  Determinations relative to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency. Id.

In the instant case, there is no reasonable doubt that the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including the disbursement of funds.  This 
certainty is based on recent medical evidence which clearly, 
and with 



supporting rationale, finds the veteran to be incompetent for 
VA purposes.  Such evidence includes a May 1993 VA hospital 
discharge summary which notes that the veteran was not 
competent for VA purposes.  This determination was based on 
the veteran's medical history as well as observation and 
treatment of him at the facility for 84 days.  A similar 
opinion was given by a VA physician in July 1996 who said 
that the veteran was being treated for paranoid schizophrenia 
and was not competent.  He also said that the veteran's 
brother was his legal guardian.  In addition, according to a 
November 1996 medical report from a  psychiatrist, the 
veteran's psychiatric symptoms were severe and persistent and 
he was completely incapacitated from normal social or 
vocational functioning.  It was also noted that the veteran 
had had multiple lengthy hospitalizations and unsuccessful 
stays in residential care settings since 1971 and had been 
continuously hospitalized since 1993.

The above-noted medical authorities clearly, convincingly and 
with no doubt attest to the veteran's incompetency due to his 
psychiatric illness.  These opinions are based on the 
veteran's medical history and his psychiatric symptomatology.

Consideration has been given to the veteran's assertion that 
he is competent to handle his affairs.  However, as in this 
case where an issue involves medical knowledge, competent 
medical evidence is required.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996)(stating that a VA determination of 
incompetency must stand when only rebutted by lay evidence).  
It thus follows that the veteran's lay assertion as to 
competency is not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992); Sanders, Id.

As the preponderance of the evidence is against a finding in 
this case of competency for VA purposes, the benefit of the 
doubt doctrine does not apply and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (1998).


ORDER

Entitlement to a determination of mental competency for VA 
benefit purposes has not been established.  The appeal is 
therefore denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


